Title: Nov. 28. Thursday.
From: Adams, John
To: 


       This Morning I have drawn up, the following Project―
          Art. 3.
       That the Subjects of his Britannic Majesty, and the People of the said United States, shall continue to enjoy, unmolested, the Right to take Fish of every kind, on the Grand Bank and on all the other Banks of Newfoundland: also in the Gulph of St. Laurence, and in all other Places, where the Inhabitants of both Countries, used at any time heretofore to fish; and the Citizens of the said United States shall have Liberty to cure and dry their Fish, on the Shores of Cape Sables, and of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, or any of the Shores of the Magdalene Islands, and of the Labradore Coast: And they shall be permitted in Time of Peace to hire Pieces of Land, for Terms of Years, of the legal Proprietors in any of the Dominions of his said Majesty, whereon to erect the necessary Stages and Buildings and to cure and dry their Fish.
        